Bloodworth, J.
1. The court did not err in refusing to admit in evidence, on the trial of this ease on September 28, 1917, a conditional decree of divorce, granted in Alabama on August 4, 1917, by the express terms of which the decree of divorce could not become absolute in any event before six months after the grant thereof. This ease is easily differentiated from the eases cited by the plaintiff in error, each of which refers to remarriage after the decree of divorce is absolute.
2. Grounds B, C, and D of the amendment to the motion for a new trial are based upon alleged errors of the court in failing to give certain requested instructions to the jury, but cannot be considered by this court, because in none of these grounds is it alleged that the request was presented before the jury had retired to consider their verdict. Civil Code (1910), § 6084; FarTcas v. Oohn, 19 Ga. App. 472 (5) (91 S. E. 892); Southern Ry. Go. v. Williams, 19 Ga. App. 544 (5) (91 S. E. 1001) ; Seaboard Air-Line Ry. V. Barrow, 18- Ga. App. 261 (4) (89 S. E. 383) ; Seaboard Air-Line Ry. V. Lyon, 18 Ga. App. 266 (6) (89 S. E. 384)'.
3. The evidence is sufficient to support the verdict, and a new trial was properly refused.

Judgment affirmed.


Broyles, P. J., and :Harwell, J., concur.